Citation Nr: 0816939	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
disability due to service-connected post-traumatic stress 
disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was the subject of an October 2003 Board hearing.  
The Veterans Law Judge before whom the hearing was conducted 
is no longer at the Board.
 
This case was additionally the subject of a Board remand 
dated in March 2004.  Three of the matters addressed in that 
remand have since been granted by the RO:  entitlement to 
service connection for PTSD, entitlement to service 
connection for bilateral hearing loss, and entitlement to 
service connection for tinnitus.  The RO has determined that 
the rating for the veteran's newly service-connected PTSD is 
to be considered under the same criteria and as part of the 
same matter as his current appeal for a rating in excess of 
50 percent for major depression, as addressed in a 
supplemental statement of the case dated in September 2007.  
As a result, this issue has been revised as indicated on the 
title page of this remand.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this case was the subject of an October 2003 
hearing before a Veterans Law Judge no longer at the Board.  
As a result, in April 2008 the veteran was provided the 
opportunity for another hearing with a Veterans Law Judge 
currently at the Board.  The veteran replied in 
correspondence received in April 2008, and requested a Board 
hearing via videoconference at his local regional office.  
Because the videoconference hearing is to be scheduled by the 
RO, a remand of this matter is required.  See 38 C.F.R. § 
20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a videoconference hearing 
before a Veterans Law Judge.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

